DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed have been fully considered. The 35 U.S.C 112(b) rejections have been withdrawn based upon the amendments.
The applicant first argues with regard to the rejection of claim 1 that Lindskog does not disclose “a separate second heater part”.  The examiner finds under a broadest reasonable interpretation that even if there is a singular mat disclosed by Lindskog, that there are two separate “heater parts” with the two instances of (10) and their respective immediately surrounding layers of the mat depicted in Figure 6.  This interpretation of the heater parts do not touch and are therefore separate.
The applicant argues Bourjac individually and not the teachings in the way there are applied to Lindskog in the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bourjac teaches are only relied upon to teach applying separate heater parts/sections to the pressure and suction sides respectively.  Bourjac is not relied upon for inner and outer layers of the heater elements.
The applicant argues the rejection of the previous claim 2 (now amended into claim 1).  The applicant argues the parallel rejection that relies upon Lind first.  The applicant argues that Lindskog and Lind are different constructions.  The examiner finds the constructions conduct electricity in similar ways and teachings regarding input/output terminals are easily applicable to one of ordinary skill in the art.  The applicant again attacks the references individually instead of the rejection applied.  The applicant then argues that if a person of ordinary skill in the art applies teachings from Lind to Lindskog they have to change basically everything to the configuration of Lind.  This is not true. See MPEP 2141.03 I, “"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”  The modification as made is maintained.
The applicant argues McCarthy individually as well instead of the combination used in the rejection.  The applicant similarly argues that if a person of ordinary skill in the art applies teachings from McCarthy to Lindskog they have to change basically everything to the configuration of Lind.  This is not true. See the section of MPEP 2141.03 cited directly above.  The modification is to simply have the unlabeled ends of the heating element (11) in Figure 6 of Lindskog to have an electrical input terminal and an output terminal at a base end of the heater part for each of the two heater parts.  This is obvious  as a person of ordinary skill in the art has to place the electrical connections somewhere, McCarthy and Lind both provide evidence to do it at a base end.
The applicant argues that Bourjac teaches away from the separate electrical input and out terminals for different heat parts.  The teachings of Bourjac applied to Lindskog are for simply how the separate heater parts are applied to the pressure and suction sides of the blade.  The details of the electrical heating elements and connections are not relied upon in Bourjac.  Therefore, the teachings of McCarthy or Lind do not go against the combination used in the rejection, and there is not impermissible hindsight.
The applicant argues the dependent claims rejection of claim 16, but argues the embodiment of figure 1 rather than the cited figure 2.
The applicant argues the rejection of claim 4 by stating the feature cited is a copper block and not a pair of washers on opposite sides of a terminal portion.  The examiner finds that these copper blocks act as washers based on the figure.  The applicant has not defined washer or stated how the cited feature is not a washer.
Regarding claim 6, the applicant argues that a wind turbine blade has been removed from the claim.  Paragraph [0047] of previously cited Aubert is used to address this change.
Regarding claim 13, the applicant argues that the features would have to be cherry picked to arrive at the combination of claim 13.  As discussed similarly above, the MPEP section of 2141.03 applies where a person of ordinary skill in the art is able to combine teachings of multiple patents together.  Even if Aubert is not identical in configuration to Lindskog, the teachings regarding separate power sources is still sufficient evidence for one of ordinary skill in the art to make the combination in the rejection. 
No grounds of rejection are changed relative to the non-final rejection.  Any changes are necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (U.S Pre-Grant Publication 20160338151) hereinafter Lindskog in view of Bourjac et al (U.S Pre-Grant Publication 20050184193) hereinafter Bourjac and Lind et al. (U.S Pre-Grant Publication 20130195661) hereinafter Lind.
Regarding claim 1, Lindskog discloses:
A blade {Figure 8 (80), [0036]} comprising:
a blade body {Figure 8 (80)}; and
a blade de-icer located on the leading edge of the blade body {Figure 8 (20), [0036]},
wherein the blade de-icer comprises:
a first heater part bonded to an external surface of the blade body {Figure 6 left instance of (10), is bonded to surface, [0046]}; and
a separate second heater part bonded to an external surface of the blade body {Figure 6 right instance of (10), is bonded to surface, [0046]};
wherein each heater part comprises an electrical heating element arranged therein {Figure 6 (11), [0022]}, and sandwiched between an inner layer and an outer layer of the heater part {Figure 5 (26) and (25)}.
Lindskog is silent how the two articles in Figure 6 are applied to a configuration on a blade as shown in Figure 8, and therefore silent which side the first and second heater parts are bonded to of the blade external surface.  Since Lindskog is silent regarding this, one of ordinary skill in the art would have to choose.
Bourjac pertains to blade de-icing configurations.  Bourjac teaches applying separate heater parts to the pressure side and suction side of the blade {Figure 11 (A) and (C)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second heater parts of Lindskog bonded to the pressure side and suction side respectively as taught by Bourjac.  One of ordinary skill in the art would be additionally motivated to do so as separate deicing elements on the pressure side and suction side (face side and suction side) are well known placements that allow different heating to be applied to different surfaces of the blade {Bourjac [0072]-[0073], Figure 10 and 11}.   
The combination of Lindskog and Bourjac is silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
Lind pertains to blade de-icing configurations.  Lind teaches wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 4 (401) is the input terminal and (402) is the output terminal; a plurality of half loops may be used, a singular instance mapping to an individual heater part}.
Since the combination Lindskog and Bourjac is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a half loop structure with input/output terminals of Lind at the base end of the blade for both the first and second heater parts of Lindskog.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0036]}.       
Regarding claim 4, the combination of Lindskog, Bourjac, and Lind further teaches wherein the input and output terminals each comprise a pair of washers {Lind Figure 3 (302) and (304); [0055]}, one washer engaging a first side of a terminal portion of the heating element and the other washer engaging an opposed second side of the terminal portion of the heating element {Lind Figure 3 (302) and (304) are on opposing sides}.
Regarding claim 5, Lindskog further discloses further comprising an erosion resistant layer arranged over the first and second heater parts on the leading edge of the blade body {Figure 8 (85), [0036]}.
Regarding claim 15, the combination of Lindskog, Bourjac, and Lind further discloses:
the method comprising:
bonding the first heater part to an external surface of a leading edge portion of the suction side of the blade body {Lindskog Figure 6 left instance of (10) is bonded suction side of blade body as taught by Bourjac Figure 11 (A)}; and
 bonding the second heater part to an external surface of a leading edge portion of the pressure side of the blade body {Lindskog Figure 6 right instance of (10) is bonded body side of blade body as taught by Bourjac Figure 11 (C)}.
Claim 1 is rejected below under a second grounds to reject claim 3 which is dependent on claim 1.
Claims 1, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Bourjac and McCarthy et al. (WO9603316) hereinafter McCarthy.
Regarding claim 1, the disclosures/teachings of Lindskog and Bourjac are applied in the same way as the rejection of claim 1 above.
The combination of Lindskog and Bourjac teaches the blade of claim 1 but is silent regarding the details of the electrical connections and therefore silent regarding, “wherein the first and second heater parts each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts”.
McCarthy pertains to blade de-icing configurations.  McCarthy teaches a heater part each have an electrical input terminal and an output terminal at a base end of the respective first and second heater parts {Figure 2 (5) and (6) are the input/output terminals, page 6 paragraph 3; a plurality of half loops may be used, a singular instance mapping to an individual heater part}.
Since the combination Lindskog and Bourjac is silent regarding the electrical terminals, one of ordinary skill in the art would have to choose a configuration.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the structure with input/output terminals of McCarthy at the base end of the blade for both the first and second heater parts of Lindskog.  One of ordinary skill in the art would be additionally motivated to do so to simplify the routing to the power source to a singular end {Lind [0035]}.       
The teachings of McCarthy are applied to the first and second heater parts of Lindskog and therefore teaches where the first and second heater parts have the claimed terminals.
Regarding claim 3, the combination of Lindskog, Bourjac, and McCarthy further teaches:
wherein each of the first and second heater parts comprises a flange at its base end {McCarthy Figure 2 (9) and (10)},
the flange being angled, relative to a longitudinal axis (A) of the heater part whereby the flange may overlie a radially inwardly facing surface of the blade body {McCarthy Figure 2 (9) and (10) protrude toward the central axis of the blade and is angled relative to the longitudinal axis, and may overlay a radially inwardly facing surface of (4)}.
Regarding claim 16, the combination of Lindskkog, Bourjac, and McCarthy further teaches wherein the flange is angled at an angle of 90⁰ relative to a longitudinal axis {McCarthy Figure 2 (9) and (10), the radially inner face is 90⁰ relative to the longitudinal axis}.
Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog in view of Bourjac and Lind as applied to claim 1 above, and further in view of Aubert et al. (U.S Pre-Grant Publication 20190084682) hereinafter Aubert.
Regarding claim 6, Lindskog further discloses wherein the blade is a wind turbine blade {Figure 8 (80), [0036]}, but does not teach wherein the blade is a propeller blade, a propulsor blade, a fan blade, or an open rotor blade.
Aubert pertains to the de-icing of rotary blades and other blades [0047].  Aubert teaches wherein the blade is a propeller blade, a propulsor blade, a fan blade, or an open rotor blade [0047].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have de-icing of the combination of Lindskog, Bourjac, and Lind be applied to one of the claimed blades.  One of ordinary skill in the art would be motivated to do so as de-icing systems for blades are known to be applicable to different kinds of blades {Aubert [0047]}.
Regarding claim 13, Lindskog further discloses:
A blade heating system {[0036]} comprising:
a blade as claimed in claim 1 {see claim 1 rejection}; and
an electrical power supply connected to the first and second heater parts {[0036]}.
Lindskog is silent regarding details of the power supply, and therefore silent regarding, “the power supply being configured such that one heater part may be energised independently of the other heater part”.  
Aubert pertains to the de-icing of rotary blades and other blades [0047].  Aubert teaches the power supply being configured such that one heater part may be energized independently of the other heater part {[0062], power source (169) powers separate circuits (171) and (173); [0065] circuits are controlled separately}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power source of Aubert and a controller configured to energize the heater parts independently.  One of ordinary skill in the art would be motivated to do so to be able to heat different zones of the blade to minimize ice accretion {Aubert [0061]}.     
Regarding claim 14, the combination of Lindskog, Bourjac, and Aubert further teaches comprising a control configured such that the electrical power supply to each heater part may be controlled independently {Aubert [0065]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745